DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 is objected to because of the following informalities: “form” should be “from” in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f)  Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 

Claim 1-32, 35 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing device” and “indicating device” in claims 1 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 35 recites the limitation "the receiving platform".  There is insufficient antecedent basis for this limitation in the claim.

Claim 38 recites the limitation "the receiving platform".  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention because the specification fails to disclose the structure, material, or acts that correspond to the following elements: “sensing device” and “indicating device” in claims 1 and .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, 11-14, 17, 20-25, 29-31, 33 and 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US 2017/0101278).

Regarding claim 1, Stone discloses:
A loading dock, comprising: 
a loading bay (Stone: Fig 1-5; loading bay of loading dock 106; [0014]); 
a driving platform configured to receive a vehicle approaching the loading bay, wherein the driving platform is beneath the loading bay (Stone: Fig 2-5; driveway 208; vehicle 126); 
a sensing device attached to the loading bay (Stone: Fig 1-5; sensor 120, 122; [0016]-0017]; Fig 6; sensor 601; [0031]; Fig 7; sensor 701; [0032]; Fig 8; 
an indicating device configured to generate an indication when the distance between the vehicle and the loading bay is less than the threshold distance (Fig 8; output generator 814, actuator 824, vehicle restraint 826; [0034]-[0035]; [0036]; conditions of loading dock; [0042]; indication based on loading dock condition; [0043]; operate vehicle restraint and deck if vehicle is present, i.e. within a distance of a sensor at loading dock; [0044]; [0088]; Fig 3-5).

Regarding claim 2, Stone discloses:
The loading dock of claim 1, wherein the sensing device includes:
a sensor base connectedly attached to the loading bay (Stone: Fig 1-5; sensor 120, 122; [0016]-0017]; Fig 6; sensor 601; [0031]; Fig 7; sensor 701; [0032]; Fig 8; sensor 822; [0037]; regions around sensors); 
a receiving platform movably attached to the sensor base, the receiving platform being configured to be contacted and moved by the vehicle from a first position to a second position (Stone: Fig 3-5; vehicle restraint 408; deck 114; [0025]-[0029]: restraint operated based on vehicle; deck 114 in positions 302 and 500 based on vehicle); and 


Regarding claim 5, Stone discloses:
The loading dock of claim 2, wherein the receiving platform is pivotably connected to the sensor base at one end, the receiving platform projecting from the one end to an opposite end (Stone: Fig 3-5; vehicle restraint 408; deck 114; [0025]-[0029]).

Regarding claim 6, Stone discloses:
The loading dock of claim 5, wherein the receiving platform is inclined relative to the sensor base before being contacted by the vehicle (Stone: Fig 3-5; vehicle restraint 408; deck 114; [0025]-[0029]).

Regarding claim 7, Stone discloses:
The loading dock of claim 2, wherein the receiving platform is configured to move relative to the sensor base via at least one of a substantially linear motion, a substantially rotational motion, or a telescopic motion (Stone: Fig 3-5; vehicle restraint 408; deck 114; [0025]-[0029]).

Regarding claim 8, Stone discloses:


Regarding claim 9, Stone discloses:
The loading dock of claim 1, wherein: 
the distance between the vehicle and the loading bay is more than the threshold distance when the receiving platform is in the first position (Stone: Fig 1-5; [0025]; [0043]); and 
the distance between the vehicle and the loading bay is less than the threshold distance when the receiving platform is in the second position (Stone: Fig 1-5; [0025]; [0043]).

Regarding claim 11, Stone discloses:
The loading dock of claim 1, further including a wall extending between the loading bay and the driving platform, wherein the sensing device is attached to the wall (Stone: Fig 1-5; sensor 120, 122; [0016]-0017]; Fig 6; sensor 601; [0031]; Fig 7; sensor 701; [0032]; wall regions around sensors).

Regarding claim 12, Stone discloses:
The loading dock of claim 1, wherein the indicating device is configured to generate an indication including at least one of a visual indication, an audible 

Regarding claim 13, Stone discloses:
The loading dock of claim 1, wherein the indicating device includes at least one light, and wherein the indicating device is configured to generate an indication corresponding to a position of the vehicle by illuminating the at least one light (Stone: [0020]; [0022]; [0024] [0031]-[0032]; [0042]; visual signal 125; overhead light 137 and visual signal based on conditions).

Regarding claim 14, Stone discloses:
The loading dock of claim 13, wherein the at least one light includes: 
a first light configured to illuminate when the position of the vehicle corresponds to when the distance between the vehicle and the loading bay is greater than the threshold distance (Stone: [0020]; [0022]; [0024] [0031]-[0032]; [0036]; [0042]-[0043]; visual signal 125; overhead light 137; illuminated deck; projected indicia; both based on conditions) and 
a second light configured to illuminate when the position of the vehicle corresponds to when the distance between the vehicle and the loading bay is less than or about equal to the threshold distance (Stone: [0020]; [0022]; [0024] [0031]-[0032]; [0036]; [0042]-[0043]; visual signal 125; overhead light 137; illuminated deck; projected indicia; both based on conditions).

Regarding claims 17, 20-25, 29-31 and 33, Stone discloses the limitations of these claims as shown above with regard to claims 1-2, 5-9 and 11-14.

Regarding claim 38, Stone discloses:
The method of claim 33, further including returning the receiving platform to a receiving position when the vehicle has moved away from a loading dock (Stone: Fig 2-5).

Regarding claim 39, Stone discloses:
The method of claim 33, wherein generating an indication includes turning on a light configured to indicate the presence of the vehicle (Stone: [0020]; [0022]; [0024] [0031]-[0032]; [0042]; visual signal 125; overhead light 137 and visual signal based on conditions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 15, 18-19, 26-28, 32 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 2017/0101278) in view of Sveum et al. (US 2020/0255234).

Regarding claim 3, 
Stone teaches:
The loading dock of claim 2, 

Stone fails to teach:
further including a spring configured to apply a biasing force on the receiving platform.

Sveum teaches:
	further including a spring configured to apply a biasing force on the receiving platform (Sveum: Fig 2A; spring 214; [0047]; [0053]; ramp 110).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sveum with Stone.  Using the spring, ramp and restraint of Sveum would benefit the Stone device by enhancing receipt of a trailer and different types of trailers.  Additionally, this is the application of a known technique, using a spring, ramp 

Regarding claim 4, 
Stone in view of Sveum teaches:
The loading dock of claim 3, wherein the spring includes one of a torsional spring or a substantially linear spring (Sveum: Fig 2A; spring 214; [0047]; [0053]).

Regarding claim 15, 
Stone teaches:
The loading dock of claim 1, further including at least one keeper, wherein the at least one keeper is configured to be positioned between the vehicle and the loading bay (Stone: Fig 2; lip 202; keepers 204; [0022]).

Stone fails to teach:
further including at least one bumper, wherein the at least one bumper is configured to be positioned between the vehicle and the loading bay.

Sveum teaches:
further including at least one bumper, wherein the at least one bumper is configured to be positioned between the vehicle and the loading bay (Sveum: Fig 1-2A; [0051]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sveum with Stone.  Using the bumper as in Sveum would benefit the Stone device by protecting the loading bay and dock.  Additionally, this is the application of a known technique, using a bumper, to a known device ready for improvement, the Stone device, to yield predictable results.

Regarding claims 18-19, Stone in view of Sveum teaches the limitations of these claims as shown above with regard to claims 2-4.

Regarding claim 26, 
Stone teaches:
The sensing device of claim 17, wherein the sensor that includes a position of the vehicle (Stone: [0025]; [0043])

Stone fails to teach:
and to wirelessly transmit the signal.

Sveum teaches:
and to wirelessly transmit the signal (Sveum: [0061]).



Regarding claim 27, 
Stone in view of Sveum teaches:
The sensing device of claim 26, wherein the electronic signal is transmitted as at least one of a radio signal, an infrared signal, a Bluetooth signal, a WiFi signal, or a cellular signal (Sveum: [0061]).

Regarding claim 28, 
Stone in view of Sveum teaches:
The sensing device of claim 26, wherein: the indicating device includes a wireless receiver configured to receive the electronic signal transmitted by the sensor (Sveum: [0061]); and 
the indicating device includes at least one of an indication panel, an audible device, an audio-visual device, a mobile device, a mobile application, or a computer (Stone: [0020]; [0022]; [0024] [0031]-[0032]; [0042]; visual signal 125; 

Regarding claim 32, 
Stone teaches:
The sensing device of claim 16 (as shown above), 

Stone fails to teach:
wherein the threshold distance ranges between about 0.5 inch and about 2.0 inch.

Sveum teaches:
wherein the threshold distance ranges between about 0.5 inch and about 2.0 inch (Sveum: [0118]; [0120]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sveum with Stone.  Using a small threshold as in Sveum would benefit the Stone device by allowing for enhanced vehicle detection and safety.  Additionally, this is the application of a known technique, using a small threshold, to a known device ready for improvement, the Stone device, to yield predictable results.

Regarding claim 34, 
Stone teaches:
The method of claim 33 (as shown above), 

Stone fails to teach:
wherein determining the distance between the vehicle and the loading dock includes: allowing the vehicle to contact a receiving platform associated with the sensing device; and determining, using a sensor associated with the sensing device, whether the vehicle has contacted the receiving platform.

Sveum teaches:
wherein determining the distance between the vehicle and the loading dock includes: allowing the vehicle to contact a receiving platform associated with the sensing device; and determining, using a sensor associated with the sensing device, whether the vehicle has contacted the receiving platform (Sveum: [0043]; [0051]-[0053]; [0058]; [0061]; [0067]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sveum with Stone.  Sensing contact as in Sveum would benefit the Stone device by allowing for enhanced vehicle detection and safety.  Additionally, this is the 

Regarding claim 35, 
Stone teaches:
The method of claim 33 (as shown above), 
Stone fails to teach:
further including: allowing the vehicle to move the receiving platform associated; and determining if the receiving platform has moved a distance that corresponds to a distance when the vehicle is about the same or less than a threshold distance form the loading platform.

Sveum teaches:
further including: allowing the vehicle to move the receiving platform associated; and determining if the receiving platform has moved a distance that corresponds to a distance when the vehicle is about the same or less than a threshold distance form the loading platform (Sveum: Fig 2A; [0055]-[0060].

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sveum with Stone.  Sensing device movement as in Sveum would benefit the Stone device by allowing for enhanced vehicle detection and safety.  Additionally, 

Regarding claims 36-37, Stone in view of Sveum teaches the limitations of these claims as shown above with regard to claims 26 and 32.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 2017/0101278) in view of Shephard et al. (US 2008/0042865)

Regarding claim 10, 
Stone teaches:
The loading dock of claim 1, further including a loading platform projecting from the loading bay (Stone: Fig 1-7; deck 114 and lip 202; [0025]-[0029])

Stone fails to teach:
wherein the sensing device is attached to the loading platform.

Shephard teaches:
further including a loading platform projecting from the loading bay (Shepard: Fig 1-2; loading dock 24; [0032]), wherein the sensing device is 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Shepard with Stone.  Using the extended dock and associated sensor as in Shephard would benefit the Stone device by enhancing safety and allowing for outdoor docks, preferably in good climates.  Additionally, this is the application of a known technique, using an extended dock and associated sensor, to a known device ready for improvement, the Stone device, to yield predictable results.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 2017/0101278) in view of Sveum et al. (US 2020/0255234) and DiBiase et al. (US 2003/0145535).

Regarding claim 16, 
Stone in view of Sveum teaches:
The loading dock of claim 15 (as shown above), 

Stone in view of Sveum fails to teach:
wherein the sensing device is connectedly attached to the at least one bumper.

DiBiase teaches:
wherein the sensing device is connectedly attached to the at least one bumper (DiBiase: Fig 10-13; [0044]-[0045]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Shepard with Stone.  Using the extended dock and associated sensor as in DiBiase would benefit the Stone in view of Sveum teachings by enhancing vehicle position and vehicle detection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488